                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 LEANDER J. GREGG,

          Plaintiff,                                                    ORDER
    v.
                                                                     19-cv-133-bbc
 THE STATE OF WISCONSIN, et al.,

          Defendant.


         On February 19, 2019, I entered an order giving plaintiff LeAnder J. Gregg until March

12, 2019, to submit the $2.63 initial partial payment of the $350.00 fee for filing this case.

Now Gregg has filed letter indicating that he does not have the funds to pay the $2.63 initial

partial payment. Dkt. 5.

         Based on the documentation that Gregg has provided to the court, it appears that Gregg

presently has no means with which to pay the filing fee or to make an initial partial payment.

Under these circumstances, Gregg is not required to make an initial partial payment.

28 U.S.C. § 1915(b)(4). See also Sultan v. Fenoglio, 775 F.3d 888, 890 (7th Cir. 2015)

(concluding that prisoner had no means to pay initial partial payment when prisoner

administrators failed to comply with prisoner’s request to forward payment to the court). But

Gregg is advised that the full $350 filing fee for indigent litigants remains Gregg’s obligation,

even if this court ultimately determines that Gregg’s complaint cannot go forward. See 28

U.S.C. § 1915A.

         Because Gregg is an inmate, Gregg is subject to the Prison Litigation Reform Act, which

requires the court to screen the complaint to determine whether any portion is frivolous or
malicious, fails to state a claim on which relief may be granted or seeks monetary relief from a

defendant who is immune from such relief.




                                           ORDER

       IT IS ORDERED that:

       1. I find that plaintiff LeAnder J. Gregg has no means to pay his initial partial payment
          of the filing fee. However, Gregg remains responsible for paying the $350 filing fee.

       2. No further action will be taken in this case until the court has screened the
          complaint as required by the Prison Litigation Reform Act, 28 U.S.C. § 1915(e)(2).
          Once the screening process is complete, a separate order will issue.

       Entered this 5th day of March, 2019.

                                    BY THE COURT:


                                    /s/
                                    PETER OPPENEER
                                    Magistrate Judge




                                               2
